Title: To James Madison from David Bailie Warden, 25 November 1808
From: Warden, David Bailie
To: Madison, James



Sir,
Paris 25 November, 1808.

I have the honor of sending, for your acceptance, a file of the Courier de L’Europe, and one of the Argus.  To give a safe conveyance to receipts for Stock, belonging to Mr. Robertson, & have taken the liberty of inclosing them to Your address.  You will oblige me much by giving instructions to send me a Copy of the laws of the United States, with some Newspapers.  I am, Sir, with great respect, Your very obedient and very humble Sert
David Bailie Warden
